DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 15 December 2021 is hereby acknowledged. Claims 1-3 and 5-20 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 15 December 2021. In particular, claim 1 now requires specific inorganic particles (B). Claims 15-20 are new. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of CN 100513453 C (“Murai”) as evidenced by US 2010/0044110 (“Bangru”).
	As to claim 1, 3, and 6-10, Fujikawa teaches a photocurable composition having an cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. This compound meets the requirement of claims 6, and also meets Formula (3) as required by claims 7-10, where R37-R54 are each hydrogen atoms as required by claims 7-9, and L3 is a divalent linking group having an ester structure as required by claims 7 and 10. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claims 1 and 3, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not exemplify the recited inorganic particle having a layered crystal structure; however, Fujikawa teaches the use of particle fillers (para. 0113). Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of 
As to claim 2, Fujikawa teaches the use of 0.1 to 5 parts of the initiator (curing agent) per 100 parts of photocurable compounds, and as such, the use of the recited amount with respect to the cationic curable compound is an obvious modification suggested by Fujikawa.
As to claims 5 and 13, as an initial matter, for the purpose of applying prior art, the limitation of claim 5 is interpreted under the same conditions as set forth for claim 13. Fujikawa does not explicitly teach the light transmittance at the recited wavelengths with the filler. However, Fujikawa teaches forming articles having transmittance of 80% of more at 400 nm (para. 0132), which is in the range between 365 and 405 nm, and close to 405 nm, this transmittance being well in excess of that required by claim 11. Furthermore, Fujikawa measures transmittance at a thickness of 0.5 mm (500 micrometers) (para. 0163, 0169), which is thicker than the sample thickness as recited. It is understood by a person of ordinary skill in the art that transmittance decreases in relation to path length (thickness) under the Beer-Lambert relation. Given the teaching of Fujikawa of providing cured articles having high light transmittance, it would be an obvious modification of the composition of Fujikawa to prepare the composition including filler, including layered boron nitride in the recited amounts as suggested by Fujikawa, further preparing with high light transmittance in the same region of the electromagnetic spectrum, as suggested by Fujikawa.


s 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of CN 100513453 C (“Murai”) and US 2008/0103226 (“Xu”) as evidenced by US 2010/0044110 (“Bangru”).
As to claim 11, Fujikawa teaches a photocurable composition having a cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claim 11, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not exemplify the recited inorganic particle having a layered crystal structure; however, Fujikawa teaches the use of particle fillers (para. 0113). Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of fillers, including in the recited amount, is an obvious modification as suggested by Fujikawa. Murai teaches alicyclic epoxy resin compositions and teaches various fillers for such compositions, including molybdenum disulfide (translation, para. 0014), which can maintain transparency of the resin. Moreover, it is known that molybdenum disulfide is a layered particle, see Bangru, para. 0056. As such, the use of the layered molybdenum disulfide is an obvious modification, as it is a known filler for curable alicyclic epoxy compositions as taught by Murai.
Fujikawa teaches producing molded product by photo curing (para. 0123), but does not teach the recited method of producing layer by layer based on slice data.

As to claim 12, Fujikawa teaches a heat annealing (heat irradiation) step after photocuring (para. 0128), therefore such a post polymerization heat treatment is an obvious variation suggested by Fujikawa.
As to claim 14, Fujikawa does not explicitly teach the light transmittance at the recited wavelengths with the filler. However, Fujikawa teaches forming articles having transmittance of 80% of more at 400 nm (para. 0132), which is in the range between 365 and 405 nm, and close to 405 nm, this transmittance being well in excess of that required by claim 11. Furthermore, Fujikawa measures transmittance at a thickness of 0.5 mm (500 micrometers) (para. 0163, 0169), which is thicker than the sample thickness as recited. It is understood by a person of ordinary skill in the art that transmittance decreases in relation to path length (thickness) under the Beer-Lambert relation. Given the teaching of Fujikawa of providing cured articles having high light transmittance, it would be an obvious modification of the composition of Fujikawa to prepare the composition including filler, including layered boron nitride in the recited amounts as suggested by Fujikawa, further preparing with high light transmittance in the same region of the electromagnetic spectrum, as suggested by Fujikawa.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0134838 (“Fujikawa”) in view of US 2016/0329123 (“Mabuchi”) as evidenced by US 2011/0212339 (“Binder”).
As to claims 15, 17, and 19, Fujikawa teaches a photocurable composition having an cycloaliphatic epoxy compound (abstract), which is cationic polymerizable, and exemplifies the use of cationic photoinitiator (para. 0100, 0190, 0191, teaching photoacid generators, thus cationic initiators), and thus teaches a curing agent. Fujikawa teaches that the epoxy resin is cycloaliphatic epoxy, specifically exemplifying Celloxide 2021P, 3,4-epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (para. 0181), which is the same as used by applicant’s specification. 
While Fujikawa does not recite the flexural modulus of the cationic polymerizable compound and curing agent, it is presumed to meet the requirements of claims 15 and 19, because the polymerized compound is identical to that used in applicant’s specification. 
Fujikawa does not exemplify an inorganic particle having a layered crystal structure; however, Fujikawa teaches the use of particle fillers, including boron nitride (para. 0113) as required by claims 15 and 17. As taught by Mabuchi, para. 0026, boron nitride filler is a layered material having structure similar to graphite, and provide thermal conductivity while retaining electric insulation. As such, the use of boron nitride, a layered particle as required by claims 15 and 17, is an obvious modification as suggested by Fujikawa and for the reasons set forth by Mabuchi. Furthermore, Fujikawa teaches that the amount of filler is preferably present in amounts of 5 to 20 parts per parts of photocurable compound (para. 0116), which overlaps the recited amount of 10 to 30 parts, and as such, the use of boron nitride, including in the recited amount, is an obvious modification as suggested by Fujikawa and Mabuchi.
Fujikawa does not discuss a coefficient of friction as required by claim 15. However, since the resin and filler as taught by Fujikawa in view of Mabuchi, the composition is presumed to have the same properties as that recited. This is especially the case, at is known, as evidenced by Binder, para. 0030, that hexagonal boron nitride is a solid lubricant.

As to claim 18, Fujikawa teaches the use of 0.1 to 5 parts of the initiator (curing agent) per 100 parts of photocurable compounds, and as such, the use of the recited amount with respect to the cationic curable compound is an obvious modification suggested by Fujikawa.

Response to Arguments
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive. 
With respect to the prior rejections of claims 1, 11, and dependent claims, applicant’s amendment necessitated a new grounds of rejection over Fujikawa in view of Murai.
As to new claims 15-20, applicant’s arguments are unpersuasive, because Fujikawa in view of Mabuchi suggest the same curable composition and filler (boron nitride). While the coefficient of friction is not taught, it is well known that boron nitride is a lubricant, and as such, a low friction coefficient would be even more expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764